 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDSundstrand Heat Transfer,Inc. (Triangle,Division)and,InternationalUnion,UnitedAutomobile,Aerospace and Agricultural Implement Workers ofAmerica,UAW. Cases 16-CA-5356, 16-CA-5556,and 16-CA-5751November 20, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOOn May 12, 1975, Administrative Law Judge IvarH. Peterson issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions to the Administrative Law Judge's Deci-sion and a ,brief in support of the Decision and insupport of exceptions. The Charging Party also filedexceptions and a supporting brief, and the Respon-dent filed "cross-exceptions" and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs, and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.We agree with the Administrative Law Judge thatthe Respondent violated Section 8(a)(1) of the Act bythreatening employees with closure of the plant,discharge, or other reprisals because they engaged inprotected union activity, and by interrogating em-ployees concerning their union membership, sympa-thies, or activities.We also agree with his finding thatthe Respondent violated Section 8(a)(3) of the Act byrefusing to allow two laid-off employees to exercisetheir bumping rights.' Also in agreement with theAdministrative Law Judge, we find that the Respon-dent violated Section 8(a)(5) of the Act by refusing tofurnish the Union with certain information aboutlaid-off employees, and by failing to bargain with theUnion over the effects of the April layoffs. Indisagreement with the Administrative Law Judge,however, we fmd that the Respondent did not violateSection 8(a)(5) of the Act by unilaterally contractingout certain janitorial work. Since the plant involvedhereinwas closed on November 27, 1974, a factwhich was not noted by the Administrative LawJudge, and since the Administrative Law Judge'siHall,one of the two employees involved in this incident, wasinadvertently laid off onApril 19, 1974. Afterlearning of the error, Hallasked the personnel manager if she could be allowed to have her collective-bargaining representative present when she spoke to officials of theRespondent.This request was refused She was reemployedon April 24, butwas laid off again on April 30.221 NLRB No. 111Decision is deficient in certain respects, we haveprepared an Order and notice to be substituted forthe ones prepared by him.The Union's initial request, for bargaining andrecognition,wasmade upon the Respondent onAugust 31, 1973. Upon receipt of this request, theRespondent directed theUnion to the Board.Subsequently, a petition was filed and an electionwas conducted on November 8, 1973. As a result ofcertain objections to the conduct of that election andcertain unfair labor practice charges, the partiesagreed to set aside that election and to conduct asecond election. The second election, which wasconducted on April 18, 1974,2 resulted in a unionvictory.Thereafter, theRespondent filed timelyobjections to conduct affecting the results of theelection.On April 19, the day following the election,Respondent, without notifying the Union, institutedthe first of three layoffs. The second and third layoffswere effectuated on April 26 and April 30, respective-ly,and were directed primarily at employees in thefeeder parts department.On April 30, the Union requested that theRespondent furnish it with certain information inorder to consider what position it should takeconcerning bargaining with the Respondent over theeffects of the layoff on bargaining unit employees.3No response was made by the Respondent to theUnion's request for information. According to theRespondent, it did not respond to the requestbecause the Union had not yet been certified and itdid not wish to risk waiving its pending objection tothat certification.Following the Union's certification by the Boardon September 16, the Union, on September 18,renewed its earlier request for information andcoupled it with a demand for bargaining. In responseto the Union's demands, the Respondent furnishedthe requested information and agreed to meet withtheUnion for the purpose of conducting certaincollective-bargaining sessions.Prior to the firstbargaining session, however, which was scheduledforOctober 23, the Respondent, by letter datedOctober 17, informed the Union that it had decidedto close the Jacksonville facility. Subsequently, threebargaining sessions were held on October 23 and 30and November 18. The discussions at those sessionsfocused primarily on the effects of the total closure ofthe plant rather than on the effects of the Aprillayoffs.2Except as otherwise noted, all dates herein are in 1974.3 In its letter dated April 30, 1974, the Union simply stated that theinformation was necessary "so we may properly advise those individualswith respect to the lay-off notice you issued to them beginning on April 19,1974 " SUNDSTRAND HEAT TRANSFER, INC.545As a result of the bargaining sessions referred toabove,a number of agreements were reachedbetween the parties. Specifically, Respondent agreedto add the employees laid off in April to the senioritylistof employees eligible for recall and, to pay themseverance pay on the same basis as all otheremployees.It is undisputed that following the union victory onApril 18, the Respondent, without notifying theUnion, contracted out some unit work of a janitorialnature .4 The work consisted primarily of cleaning thewashrooms and the offices. Respondent contendsthat the work in question had been performed by anemployee who had recently quit, and, that prior tocontracting the work out, it recalled at least two laid-off employees to do the work but that each refusedthe janitorial assignment and chose instead to beterminated. Faced with the problem of unsanitaryconditions in the washrooms, Respondent reachedan agreement with the janitorial service alreadyemployed by it for janitorial services .5 No evidencewas presented to show that the contracting out of thejanitorialwork in question adversely affected theemployment of any unit employee or that any unitemployee was interested in performing the work.As recently stated inMike O'Connor Chevrolet:6The Board has long held that, absent compel-ling economic considerations for doing so, anemployer acts at its peril in making changes intermsand conditions of employment during theperiod that objections to an election are pendingand the final determination has not yet beenmade. And where the final determination on, theobjections results in the certification of a repre-sentative, the Board has held the employer tohave violated Section 8(a)(5) and (1) for havingmade such unilateral changes. Such changes havethe effect of bypassing, undercutting, and under-mining the union's status as the statutory repre-sentativeof the employees in the event acertification is issued. To hold otherwise wouldallow an employer to box the union in on futurebargaining positions by implementing changes ofpolicy and practice during the period whenobjections or determinative challenges'' to theelection are pending. Accordingly, since' we havealready determined in this case that the Unionshould be certified, we find, contrary to theAdministrative' Law Judge, that Respondent wasnot free to make changes in terms and conditions4 ,Prior to the April 18 election,the Respondent had historically beencontracting out certainjanitorial work,including the scrubbing and waxingof certain floors, which cost the Respondent approximately$60 per month.5This additional work,which wascontractedout in June,increased thecost,to the Respondent from about $60 per month to approximately $150per month.of employment during, the pendency of postelec-tionobjectionsand challenges without firstconsulting with the Union. ,Based on the principles set forth in the above-quoted language, we find, in agreement with theAdministrativeLaw Judge,an 8(a)(5) refusal tobargain herein in the failure to notify the Unionconcerning layoffs and the refusal to, furnish it withinformation requested on April 30 about laid; offemployees, as well as the failure to bargain over theeffectsof the April layoffs. The fact that theRespondent did bargain following its October 17decision to close down the Jacksonville facility-theUnion in themeantimehaving been certified onSeptember 16-and then agreed to put those affectedby the layoffs, which was in effect a partial plantclosure, on a recall list and give them severance pay,in no way absolves Respondent of its clear disregardof its duty to consult with the Union during thependency of its objections.The remedy for such disregard, as the GeneralCounsel and the Union contend, is to order backpayfor'the affected employees from the respective datesof the April layoffs until the date on' whichRespondent placed them on a recall list and grantedthem severance pay.7 This remedy is particularlyappropriate in the context here. Respondent threat-ened that if the Union came in it would close thedepartment where, in, fact, the layoffs later occurred;two laid-off employees were prevented by theRespondent from exercising their bumping rights;and one of 'the latter was denied the right to berepresented by her union representative when shemet with the Respondent on April 23 to discuss theeffects of her layoff It is quite clear that for a matterof months the employees were improperly' deniedunion representation by the Respondent.With regard to the General Counsel's contentionthat Respondent Violated Section 8(a)(5) of Ithe' Actby unilaterally contracting out certain janitorialwork,we take note of the fact that the worksubcontracted wasdeminimisand was work that unitemployeesdidnotwish to perform; that thesubcontracting was undertaken to maintain healthfuland sanitary conditions; that the subcontracting inquestionwas merely an extension of a historicalpattern of subcontracting this type of work; and 'thatno unit employee suffered reduction of hours or wasin any way adversely affected as a result of the actiontaken.6Mike O'Connor Chevrolet-Buick-GMC Co.,Inc.,andPat O'ConnorChevrolet-Buick-GMC Co.,Inc, 209 NLRB 701, 703 (1974).7 See, for example,DraperyManufacturingCo, Inc.,and American WhiteGoods Company,170 NLRB 1706'(1968), enfd.in pertinentpart 425 F.2d1026 (C.A.8, 1970). 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDInSchienBody and Equipment Co., Inc.,8the Boarddismissed an 8(a)(5) allegation concerning the unilat-eralsubcontractingof unit work following anelection but prior to certification based on "all thefacts and circumstances"in that case, including thefact that subcontracting did not result in a significantdetriment to unit employees.In the instant case, wesimilarlyconclude,based on all the facts andcircumstances as presented above, that the Respon-dent did not violate Section8(a)(5) of the Act byunilaterallysubcontracting out certain janitorialwork.IORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations-Board hereby orders that the Respondent,Sundstrand HeatTransfer, Inc. (Triangle Division),Rockford, Illinois,9 its officers, agents, successors,and assigns,shall:1.Cease and desist from:(a)Threatening employees with closure of theplant,discharge, or other reprisals because theyengaged inprotected union activity.(b) Interrogating employees concerning their unionmembership, sympathies, or activities.(c)Discouragingmembership in InternationalUnion, United Automobile, Aerospace and Agricul-tural Implement Workers, of America, UAW, or anyother labor organization, by discharging employees,or in any other manner discriminating against anyemployee in regard to hire, tenure, or any other termor condition of employment.(d)Failing to notify the Union concerning theApril layoffs and refusing to furnish the Union withinformation requested about the laid-off Employees.(e)Refusing to bargain in good faith with Interna-tionalUnion, United Automobile, Aerospace andAgricultural Implement Workers of America, UAW,concerning wages,hours, and other conditions ofemployment of its employees, including the effect onits employees of the April layoffs.(f) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of rightsguaranteed by Section 7 of the Act.2.Take the following affirmative action necessaryto effectuate the policies of the Act:(a)Make Dorothy Fuller and Bennie Ruth Hallwhole for any loss of earnings that they may havesuffered by reason of the discrimination against themand place their names on a preferential hiring list,offering'them reinstatement in the event that opera-tions in the Jacksonville area are resumed.(b)Make whole employees laid off in April for anyloss of pay they may have suffered. Backpay shallrun from the respective dates of the April layoff untilthe date on which Respondent placed them on arecall list and granted them severance pay. Backpayshall be based upon the earnings which the terminat-ed employees would normally have received in theapplicable period, less any net interim earnings, andshall be computed on a quarterly basis in the mannerset forth in F.W. Woolworth Company,90NLRB 289(1950);N.L.R.B. v. Seven-Up Bottling Company ofMiami, Inc.,344U.S. 344 (1953); with interestthereon,Isis Plumbing & Heating Co.,138 NLRB 716(1962).(c)Upon request, bargain in good faith withInternational Union, United Automobile, Aerospaceand Agricultural ImplementWorkers of America,UAW, concerning wages, hours, and other condi-tions of employment of its employees.(d) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,allpayroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(e)Mail a copy of the notice attached hereto andmarked "Appendix" 10 toInternationalUnion, Unit-ed Automobile, Aerospace and Agricultural-Imple-ment,Workers of America, UAW, and, to allindividuals who were employees within themeaningof the Act at the Jacksonville plant during the timeperiod in which the unfair labor practices werecommitted. Copies of said notice, on forms providedby the Regional Director for Region 16, after beingduly -signed by Phillip Polygreen, if available, or, ifnot,by another authorized representative of theRespondent, shall be mailed immediately uponreceipt thereof as herein directed.(f)Notify the Regional Director for Region 16, inwriting,within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.MEMBER PENELLO, dissenting in part:For the reasons discussed below, I dissent from themajority's finding that Respondent violated Section8(a)(5) of the Act by refusing to furnish the Unionwith certain information about laid-off employees,and by failing to bargain with the Union over theeffects of the April layoffs.s 216 NLRB No. 15 (1975).10 In the event that this Order is enforced by a Judgment of a Uniteds The Jacksonville facility was closed on November 27 and all employeesStates Court of Appeals, the words in the notice reading "Posted by Orderwere laid off Since the plant remains closed at this time, we shall not orderof the National Labor Relations Board" shall read "Posted Pursuant to areinstatementnor shall we require the posting of a notice at the JacksonvilleJudgment of the United States Court of Appeals Enforcing an'Order of thefacility.However, we shall order the mailing of noticesNational Labor Relations Board " SUNDSTRAND HEAT TRANSFER, INC.547Following the Union's victory in the electionconducted on April 18, 1974, the Respondent filedtimely objections to conduct affecting the results ofthe election." On April 19, the day after the election,Respondent,without notification to theUnion,instituted the first of three layoffs, the subsequentonestakingplace-onApril 26 and April 30,respectively. These layoffs, which affected some 87employees, were precipitated by a sudden and drasticreduction in the Respondent's business volume. Theprincipal reason for the Respondent's economicdownturn was that its major customer, Volkswagen,canceled virtually all of its business, even includinggoods already in production and scheduled for finalshipment within 2 to 3 weeks. The bulk of thesecancellationswere received from April 9 throughApril 18.12 By letter, dated April 30 (before theUnion was certified and while the aforesaid objec-tions to the election were pending), the Unionrequested certain information in order to properlyadvise laid-off employees with respect to the layoffnotices issued to them beginning on April 19. Noresponsewasmade to the Union's request forinformation by the Respondent, presumably becausetheUnion had not 'yet been ' certified and theRespondent did not wish to waive its pendingobjection to that certification.Following the Union's certification by the Boardon September 16; the Union again requested infor-mation and sought tobargainwith the Respondent. Asnoted by the majority, the Respondent agreed at thattime to the Union's demands by supplying theinformation sought and by scheduling three bargain-ing, sessionswith the Union. On October 17, andprior to the first bargaining session which wasscheduled for October 23, Respondent informed theUnion of its decision to close the Jacksonvillefacility.Subsequently, the October 23 bargainingsession andtwo -others took place. As noted by themajority, the discussions at those meetings wereprimarily concerned with the total closure of theplant-rather than with the effects of the April layoffs.Itdoes not appear, however, that the Respondentlimited, in any way, the scope of the negotiations.13On the contrary, it appears that the Union consid-11The General Counsel does not contend that the Respondent'sobjections were frivolousor that theyfailed to present a substantial issue.12The Regional Director refused to issue a complaint based upon thatportion of the 8(a)(1), (3), and(5) charge filedby the Union on May 3, 1974,which alleged that the Respondent on or aboutApril 19, 1974, laid offapproximately 87 employees because they engaged in union and/orprotected activity In denying the Union's appeal from the above actiontakenby theRegional Director, the Office of Appealspointed out that theRespondent,in support of its economic defense,".submitted a list ofcanceled purchase orders which, after corroboration as to theiraccuracy bythe Volkswagen purchasing agent in FortWorth,Texas,confirmed theEmployer's position thatthe layoffswere economicallymotivated andjustified."13Phillip Polygreen,Respondent's negotiator,advised the Union duringered the April layoffs to be a moot issue and decided,in view of the Respondent's recent decision to closethe plant, to concentrate on the effects of thatdecision.During the course of the three bargaining sessions,a number of agreements were reached by the parties.Specifically, Respondent agreed to add to the list ofeligible employees the names of those employees laidoff in April and to pay them severance pay on thesame basis as all other employees.14At the outset, there seems to be some doubt as towhether the Union's letter to the Respondent, datedApril 30, constituted a request to bargain over theeffects of the April layoffs or whether it was simply arequest for information. Even assuming that theUnion's letter constituted such a request for bargain-ing, I am still unable to conclude that Respondentviolated Section 8(a)(5) of the Act as alleged by theGeneral Counsel.In finding that Respondent violated Section 8(a)(5)of the Act, my colleagues rely on the Decision inMike O'Connor Chevrolet.15There, the Board heldthat "absent compelling economic considerations fordoing so, an employer acts at its peril in makingchanges in terms and conditions of employmentduring the period that objections to an election arepending and the final determination has not yet beenmade." In the instant case, the General Counsel doesnot contend that the Respondent had a duty tobargain over its decision to institute the April layoffs.Nor does the General Counsel contend that thelayoffswere discriminatory or that there was adiscriminatory selection of employees for layoff. Onthe contrary, both the Regional Director and theOffice of Appeals concluded that the Respondenthad very substantial economic justification formaking the layoffs. Under these circumstances,where it is clear that "compelling economic consider-ations" required Respondent to lay off employees, Ifind it difficult to understand how my colleagues canrely onMike O'Connor Chevroletin support of theirconclusion that the Respondent violated Section8(a)(5) and (1) of the Act.16The above finding by my colleagues is additionallyhard formeto comprehend in view of the eventsthe bargaining sessions that he was willing to discussany subject that theUnion wishedto discuss14Under theRespondent's company policyin effect prior to bargaining,most of theemployeeslaid off in April would have lost all seniority andwould not havebeen eligiblefor recall In addition,none would have beeneligible for severance pay.15 209 NLRB 701, 703 (1974).16My viewherein withrespect toan employer'sobligationto bargainwith a noncertifiedunion at a time whenobjections to that union'scertification are pendingdoes not applywhen thereis a certifiedbargainingrepresentativeon thescene.SeeSanteeRiver Woo[ Combing Company, Inc,221 NLRB 129 (1975),andSantee River WoolCombing Company, Inc,221 NLRB 108 (1975). 548DECISIONSOF NATIONALLABOR RELATIONS BOARDwhich took place following the Union's certification.The record shows that the Respondent not onlyfurnished the requested information but also agreedto discuss anything that the Union wished to pursue.During the course of the three bargainingsessionswhich, took place following certification, it was,theUnion and not the Respondent that avoided bargain-ing over the effects of the April layoffs, presumablybecause the Union believed the layoffs to be a mootissue.Respondent's good faith during the bargainingsessionsisevidenced by the agreements reachedwhich benefited the employees laid off during thepreceding April.Accordingly, I would dismiss the alleged 8(a)(5)violation discussed herein but would approve themajority decision in all other respects.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunityto present evidence and state their positions, theNational Labor Relations Board has found that wehave violated the National Labor Relations Act, andhas ordered us to post this notice.WE WILL NOT threaten employees with closureof the plant, discharge, or other reprisals becausethey engaged in protected union activity.WE WILL NOT interrogate employees concern-ing their union membership, sympathies, oractivities.WE WILL NOT discourage membership inInternational Union, United Automobile, Aero-space and Agricultural Implement Workers ofAmerica, UAW, or any other labor organization,by discharging employees, or in any other mannerdiscriminating against any employee in regard tohire, tenure, or' any other term or condition ofemployment.WE WILL NOT fail to notify the Umon concern-ing layoffs and will not refuse to furnish theUnion with information requested about laid-offemployees.WE WILL NOT refuse to bargain in good faithwith InternationalUnion, United Automobile,Aerospace and Agricultural Implement Workersof America, UAW, concerning wages, hours, andother conditions of employment, including theeffect on its employees of the April layoffs.1The original and first amended charge in Case 16-CA-5356 were filedon November 20, 1973, and January 21, 1974, respectively, the charge inCase 16-CA-5556 was filed on May 3, 1974, and the original and firstWE WILL NOT in other manner interfere with,restrain, or coerce employees in the exercise ofrights guaranteed by Section 7 of the Act.WE WILL make Dorothy Fuller and BennieRuth Hall whole for any loss of earnings that theymay have suffered by reason of the discriminationagainst them and place their names on a preferen-tial hiring list, offering them reinstatement in theevent that operations in the Jacksonville area areresumed.WE WILL make whole employees laid off inApril for any loss of pay they may have sufferedas a result of our failure and refusal to bargainwith the aforenamed Union concerning wages,hours, and other conditions of employment.SUNDSTRAND HEATTRANSFER, INC.(TRIANGLE DIVISION)DECISIONSTATEMENT OF THE CASEIvAR H. PETERSON, Administrative Law Judge: I heardthis consolidated proceeding in'Tyler, Texas, on February25 and 26, on a charge, subsequently amended, filed byInternationalUmon, United Automobile, Aerospace andAgricultural ImplementWorkers of America, UAW,herein called - the, Union, and the complaint issued,,onDecember 11, by the Regional Director for Region, 16.1Briefly stated,the consolidated complaint alleged that theRespondent,by various acts of named supervisors,engaged in conduct violative of Section 8(a)(1) of the Act;that the Respondent failed and refused to consider twoemployees for another job, following layoff, because theyhad joined or assisted the Union,or engaged, in otherprotected activities; and that the Respondent refused tobargain with the Union =on behalf of the employees in anappropriate bargaining unit,or to furnish the Union withinformation concerning the employees in the unit. Inaddition, the complaint alleged that on January 29, 1974,theRespondent and the Union executed a settlementagreement in Case 16-CA-5356, which was approved bytheRegionalDirector on February 15, in which theRespondent undertook not, to threaten to deny or withholdbenefits from employees or discourage membership in theUmon, not to threaten to close the plant if the Union wonan election, or in any, other manner interfere with theSection 7 rights of employees. The complaint furtheralleged that because of the foregoing conduct, which wasviolativeof 'the settlement agreement, the RegionalDirector, by letter dated July 23, set aside the agreement.Finally, the complaint alleged that the foregoing' conductwas violative of Section 8(a)(1), (3), and (5) of the Act. Initsanswer dated December 19, the Respondent admittedamended charge in Case 16-CA-5571were filed on September16 and 27,respectively. SUNDSTRAND HEAT TRANSFER, INC.549certain jurisdictional allegations but denied the commis-sion of any unfair labor practices.Upon the entire record in the case, and from myobservation of the witnesses as they testified and carefulconsideration of the briefs filed with me by counsel for theUnion, the General Counsel and the Respondent pursuantto an extension of time, on or about April 14,2 1 make thefollowing:Mr.CookNovember 6 and 7, 1973Mr.GibbardNovember 7, 1973The complaint further alleged that the following supervi-sory individuals, on the dates indicated, made similarthreats to employees:Randy McCleodNovember 6,1973Mr.CookNovember 7,1973Mr.GibbardNovember 7,1973FINDINGS OF FACT1.JURISDICTIONThe Respondent, a Delaware corporation, maintains anoffice and place of business at Jacksonville, Texas, where itis engagedin.the manufacture of heat transfer equipmentand related products. The Respondent admits and I findthat during the 12 months preceding the issuance of thecomplaint the Respondent, in the course of its businessoperations,purchased, transferred, and delivered to itsJacksonville plant from States other than the State of Texasgoods and materials valued in excess of $50,000. Further,the Respondent admits that it is an employer engaged incommercewithin the meaning of Section 2(2), (6), and (7)of the Act, and that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act. I so find.II.THE ALLEGED UNFAIR LABOR PRACTICESA.IntroductionThe complaint alleged that the following persons heldthe positionsindicated opposite their names:Duke ChandlerPlant SuperintendentJamesDeChantGeneralManagerMike HawkesPersonnelManagerIrma HardyWarehouse SupervisorMr.GibbardSupervisorDoug BarnesSupervisorRed BellForemanRandy McCleodForemanMr.CookForemanIn its answer, the Respondent admitted these allegationsexcept it stated that Hardy held the position of purchasingagent,that Gibbardwas anagent but not a supervisor, andthat noneof.the individuals named, except DeChant, at thetimeof the answer, were agents or supervisors of theRespondent at the Jacksonville facility. The complaintalleged that the following agents and supervisors, on orabout the date set, opposite their names, orally threateneditsemployeeswith plant closure if they became orremained membersof the Union or gave it any assistanceor support:Red BellNovember 6, 1973Randy McCleodNovember 6 and 7, 19732On April 18,1 received a letter from Respondent's counsel,copies ofwhich were indicated as having been sent other counsel,stating thatGeneral Counsel's brief contained certain' factual errors On April 24, Ireceived from counsel for the General Counsel a motion to strike what hetermed the Respondent's"reply brief'as not having been grantedleave toDoug BarnesApril 17, 1974Irma HardyApril 17 and 18, 1974James DeChantApril 17, 1974In addition, the complaint stated that, on or about April19,Chandler attributed a layoff to the Union and itsvictory in a representation election, and that, on or aboutNovember 6, 1973, Supervisor McCleod orally interrogatedemployees concerning their union membership, activities,and desires. The complaint continued by alleging thatabout May 7, 1974, the Respondent failed and refused toconsider Dorothy Fuller andBennieRuth Hall for anotherjob, pursuant to the notice following their layoff on April30, for the reason that these employees joined or assistedthe Union and engaged in other protected activities. Thecomplaint also alleged that in an election held under thesupervision of the Regional Director, on April 18, amajority of the employees selected the Union to representan appropriate unit consisting of all production andmaintenance employees at the Jacksonville plant, exclud-ing office clerical and professional employees, watchmen,guards and supervisors as defined in the Act, and that at alltimes sinceSeptember 16, the Union has been the exclusiverepresentative of such employees and that, from aboutApril 19, the Union has sought to bargain with theRespondent but the latter has refused to bargain collective-ly in that it refused to furnish the Union with requestedinformation relating to the employees, which request wasmade about April 30, andsincethat date, has refused tobargain over the effects of the layoff, and, on or about June20,without prior notification to or consultation with theUnion, unilaterally contracted out the janitorial servicework formerly performed by the employees in the unit.On January 29, the Respondent and the Union executeda settlement agreement in Case 16-CA-5356, which wasapproved by the Regional Director on February 15, inwhich the Respondent agreed not to threaten to deny orwithhold any benefits in order to discourage, membershipin or assistanceto the Union, not to threaten to close theplant if the Union won an election, and not to interferewith, restrain, or coerce the employees in the exercise oftheir Section 7 rights in any othermanner.Finally, the complaint' alleged that because of theforegoing violations of the Act, the Regional Director setaside thesettlementagreement by letter dated July 23.In addition, counsel for the General Counsel contendsthat the Respondent "acted at its peril,, during the periodfile it and asnot being authorized by theBoard's rules, and requested thatthe document be excluded from the record and consideration, l have readthe letter, of courseHowever, it is hereby directedthatit be placed in theinformal file and not be included in, the formal record. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDbetween the Union's demonstration of its majority- statuson April 18, 1974, and its ultimate certification onSeptember 16, 1974, and that Respondent's defense to itsrefusal to bargain, i.e., the filing of and pendency ofobjectionsto the April 18, 1974,election, andthe filing ofand pendency of unfair labor practice charges against theRespondent before the Region, presentnodefense at law."One factor, which appeared to present some difficulty,both to myself and, from my observation, to the courtreporter,was the fact that a number of witnesses testifiedthrough an interpreter.However, upon reviewing thetranscript I am pleased to note that it presents no problemsgrounded in any alleged language difficulties.The theory of the General Counsel, as explicated in hisbrief,is that this case has its roots in the organizationalactivity of the Union, which began during the summer of1973 and culminated in the first election held on Novem-ber 8. This election, which by agreement of the parties wasset aside, was followed by a second election on April 18, inwhich the Union obtained a majority of the ballots castand, as a result, was certified as the exclusive bargainingrepresentative.The General Counsel contends that duringthis organizational period the Respondent committed whathe terms were"serious violations" of Section 8(a)(1) of theAct, in that the Respondent sought to thwart thatorganizational activity.He further asserts that his proofwill show that the Respondent violated Section 8(a)(3) oftheAct, after the Union had demonstrated its majoritystatus, by refusing to consider for "challenge," pursuant tonotices instituted and issued by the Company, the twoleadingunion adherents,both of whom were unionobservers during the April 18 election; this refusal, socounsel contends,"was in retaliation for their outspokenand known union activities and in an attempt to curtailcontinuing union support and activity."Finally, counselfor the General Counsel states that he will show that onApril 18, when the Union achieved majority status, theRespondent, despite its obligation to bargain with theUnion,committed what he terms as "serious violations ofSection 8(a)(5) of the Act (1) by refusing to furnish theUnion information about its layoffs/closure of April 19,26, and 30, 1974, so that the Union could perform its dutyof representing the unit employees affected by theselayoffs/closure; (2) by refusing to notify the Union of theselayoffs/closure; (3) by refusing to bargain with themconcerning the effects of these layoffs/closure on unitemployees, and (4) finally, by unilaterally subcontractingout janitorial work formerly performed by unit employ-ees."B.Interference,Restraint, and CoercionThe first activity of an organizational nature beganamong the Respondent's employees in August 1973. OnNovember 7, the day before the first election, SupervisorRandy McCleod talked with employee Norma Vessels inthe lunchroom. He told her, in the presence of two otheremployees in the appropriate unit, that "if the Union wonthe election the next day that they would close FeederParts down," adding that the Respondent would have nochoice but "would have to close it." He further stated ifVessels thought the employees "were being pushed hardthen," they should "wait until the Union came in and wewould really be pushed." Employee Fuller testified thatshortly before the election McCleod spoke to her at herwork station. According to Fuller, he asked her if shewanted the Union to come in and related that he said if itdid come in the Respondent "would close the plant orsomething to that respect." He added that if the Unioncame in he would lose his job should organizationalactivity extend to his department, and remarked that hehad four girls to feed.McCleod was not called as a witness,nor was any indication made that he was unavailable. Icredit the testimony of the foregoing employees.Employee Evelyn Holt, who workedin theFeeder PartsDepartment, testified that on November 6, Supervisor J. C.Cook asked how long she had been working and "if sheliked working there and what she was going to do when itclosed down if the Union" came in, and remarked that ifthe employees voted the Union in the Feeder PartsDepartment "would be moved out " On the following day,Cook talked with employee Faye Thirkill in the presence ofother employees in the unit. He told Thirkill that if theUnion came in she "would be the first one out of the door"and added that in the event of unionization the FeederDepartment "would be shipped out." Cook was not calledas a witness and the foregoing statements attributed tohim, which I credit, are uncontradicted.JamesGibbard, the former plant manager at theJacksonville plant and an admitted agent of the Respon-dent, spoke to a group of employees from 11 to 11:30 a.m.on November 7, in the lunchroom. He told them, so severalemployees testified, that if the Union were voted in theemployees would lose their existing benefits and "wouldhave to start out from scratch's and, if the Respondentmoved out the Feeder Parts Department, it could do so in3 days. Gibbard was not called as a witness. Plant ManagerDeChant testified that he was present when Gibbard madethe speech, which he had participated in preparing. Hedenied that Gibbard said anything about employee loss ofexistingbenefits if they voted for the Union but did saythat there was no law requiring the Respondent, "tocontinue the existing benefits if the Union won," and thatbargaining"could start from scratch and that benefitscould go up or down." DeChant further denied thatGibbard said the employees would, not have jobs if theUnion came in but did say that "in the event that it wasunprofitable to produce something in this plant that wewould have to stop producing that and that could meanpeople's jobs."DeChant further related that Gibbardspoke about strikes having occurred at other plants of theRespondent and, with regard to the testimony attributingtoGibbard remarks that the Respondent could move theFeeder Parts Department out in 3 days, DeChant statedthat "what he did say was that if it was unprofitable toproduce Feeder Parts at Triangle, that we could moveFeeder Parts out in 3 days just the way we moved it downhere in 3 days from Dowagiac."DeChant testified that, starting about April 10, he gavetalks to employeesand that"it became apparent at one ofthese talks...that one or more employees. . .could notunderstand English well enough to understand what I wassaying." He thereupon had Irma Hardy, a supervisor, who SUNDSTRAND HEAT TRANSFER, INC.551spoke Spanish, to "take that speech and as best she could,relay that speech to them in Spanish." Accordingly, forseveral days Hardy spoke to employees on the basis ofGibbard's speech.There is testimony that, before the second election onApril 18. Supervisors Doug Barnes and Hardy, uponinstructionsof Plant Manager DeChant, talked with theRespondent's Spanish-speaking employees concerning theelection.There is evidence that on April 15, acting onDeChant's instructions, Hardy called three Spanish-speak-ing employees,Maria Meza, ,Francisca Villanueva, andPaula Maldanodo, to the front office, where she explainedto them that DeChant had sent her to talk with them inSpanish.Hardy asked why the employees wanted theUnion and stated that if the employees voted for the Unionthey could lose their jobs. Neither Barnes nor Hardy werecalledas witnessesand, therefore, the statements attributedto them stand uncontroverted. On the day of the election,Hardy again spoke to employee Meza, in the presence ofBarnes.According to Meza, she spoke,about strikes andshutdowns in the event the employees voted for the Unionand said that employees, in that eventuality, would losetheir jobs.On,April 19, the day following the election, theRespondent made the first of three layoffs of productionemployees.The notices of layoff, signed by GeneralManager DeChant, which were given to employees Meza,Wiggins, and Vessels, stated that effective April 19, theywere beinglaid off "due to a lack of business," and becauseeach was "one of our least senior employees." They werefurther advised that if they felt they could qualify forpositions in classifications in several other departmentsand had more seniority than some of the employees .inthoseclassifications, they should contact the personneloffice. Some employees, including Bertha Reyes and HelenArmstrong,weresomewhat confused by the notice,particularlywith, respect to when they should leave, inconsequence, they asked their immediate supervisor, Cook,who, after apparently consulting with someone else, toldthe employees that they could speak with admittedSupervisor Duke Chandler in his office. The employees didso,and inquired of Chandler if they left immediatelyinstead of working until the end of the shift, whether theirleaving would affect their unemployment. Chandler statedthat they could leave when they wished to and added thathe wasgiving them an opportunity to work another 8hours.To this employee Reyes said that she told him that 8hours "wasn't goingto do us any good a week after that ortwo weeks later...." As Chandler motioned the employ-ees out of the office, he stated that they could "blame theUAW for that."Here again,Chandler was not presented' asa witnessand, in consequence, I credit the testimony of theemployeesas setforth above.C.The Termination of Fuller and HallBoth oftheseemployees, to the knowledge of theRespondent,had been active on behalf of the Union. Hallobtained signed' cards from other employees, passed outunion literatureand attendedunion meetings,wore unioninsignia,and actedas oneof the union observers at theApril 18 election. Late in March 1974, Hall as well as otheremployees attended a meeting conducted by DeChant.Following DeChant's speech, Hall, who had not agreedwith some of DeChant's statements, passed out unionliterature in the cafeteria.Mayo, Hall's foreman, so shetestified, "came up to me and told me that he had beencalled to the office by Mr. DeChant" and stated that shehad gotten him "in trouble," and that she had passed outliterature in the cafeteria and that DeChant asked him if"he could do better with his employees."Through error Hall was laid off on April 19, receivingher layoff notice shortly before the end of the shift fromForeman Cook who, so she testified, "said that he hopedthis is what I wanted because it was what I deserved... .At the same time, she also received a termination noticewhich indicated she was a satisfactory employee and wouldbe reemployed. On April 23, Hall was 'contacted byPersonnelManager Hawkes. When Hall learned that shehad been inadvertently laid off she asked Hawkes that shebe allowed to have her bargaining representative presentwhen she spoke to officials of the Respondent. However,Hawkes refused to allow Hall to be accompanied by herunion representative. She was reemployed on April 24.Hallwas again laid off on April 30. ,Neither on thatoccasion or her previous layoff was she advised concerningthe "challenge" procedure provided in the layoff notice,namely, that if she felt that she could qualify for one ofseveral,positions in other classifications and had moreseniority than some of the employees in those classifica-tions, she should contact the personnel office. However, onMay 7, Hall endeavored to obtain reemployment pursuantto the challenge procedure provided in the layoff notice.She, spoke to Hawkes inquiring if she could challenge for ajob because it was her view that she had more seniority andbetter qualifications thansomeof theremainingemploy-ees.Hawkes stated that the Respondent was not acceptingany more challenges for the reason that such procedurewas taking too much time and costing too much to "moveindividuals around from one place to another." There is nodispute that there were employees with less seniority thanHall at the time she endeavored to challenge for a job andthat these individuals were employed in positions for whichHall was qualified. On June 7, Hall was recalled to herformer position.Fuller was also, to the knowledge of the Respondent, anactive proponent of the Union, having passed out unionleaflets, solicited signatures on union authorization cards,and actedas anobserver at the April18 election. In a lettersent to Respondent's employeesunderdate of April 17,DeChant stated that the Union "continues trying tomisleademployees" and that on that, date Fuller toldHawkes and another supervisor that employees at LaSalle,Illinois,"got an incentive program when the UAWnegotiatedthe cost-of-living clause out of the contract,"which he labelled a"bald-faced lie."Thiscommunicationwas supported by, an April 17 letter from the plantmanagerat LaSalle, certifying under oath that the plant ."hasneverhad an incentive plan." When Fuller received the layoffnotice on April 30 from Supervisors Barnes and Cook,Barnes stated, "I hope you don't come back."Fuller ,also attemptedto "challenge" for a job on May 7,and was then told by PersonnelManager Hawkesthat the 552DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent had "decided that we will not have any morebumping- any more, that it cost to much to train someonefor three days and someone else come alongandbumpthem off." 3D.The Refusal To BargainThe Union made its initial request, for recognition andbargaining on August 31, 1973. In response, the Respon-dent directed the Union to the Board. Thereafter, theUnion filed a petition with the Board and an initialelection was conducted on November 8, 1973. Because ofthe filing of unfair labor practice charges and objections tothe election, the parties agreed to set the election aside andconduct a second one; A second election was held on April18, 1974, and at that time the Union received 75 votes to 60against,with I challenged ballot. On the day after theelection, theRespondent,without notification to theUnion, instituted its first layoff. Thereafter, on April 26and 30, further layoffs were announced and these wereprimarily confined to the Feeder Parts Department. In nocase was any notice given to the Union or any offer madeto consult with the Union with respect to them. As relatedabove,Hall,on April 23, sought permission to beaccompanied by her union representative to a meeting withthe Respondent, which was refused. The Union, on April30, requested certain employee information in order toconsider what position it should take concerning bargain-ing with the Respondent over the effects of the layoff onbargaining unit employees. The Respondent did notrespond to this request.Following certification as the exclusive bargainingrepresentative on September 16, the Union, on September18, again requested information and sought to bargain withtheRespondent.The Respondent responded to theUnion's request and supplied information. The firstbargaining session was scheduled for October 23; however,by letter dated October 17, the Respondent informed theUnion that it had decided to close the Jacksonville facility.Thereafter, three bargaining sessions were held, on October23 and 30 and November 18. The discussions at thesemeetings were primarily devoted to the total closure of theplant rather than to the partial plant closure which hadbeen effected by the layoffs. Phillip Polgreen, whorepresented the Respondent, told Lynn Bonner, the unionrepresentative, at the initial meeting, that the Respondentwas going to close and that it did not "really see any needfor proposals." Following the union victory at the April 18election, the Respondent contracted out some unit work.Thus, janitorial services were contracted to three independ-ent janitorial services; this work consisted primarily ofcleaning the lunchroom facilities at the Jacksonville plant.The Respondent does not dispute that it gave nonotification to the Union and engaged in no discussionswith it concerning the contracting out of janitorial work.However, the Respondent stated that before the Union haddemonstrated its majority status it had contracted outcertain janitorial work, including the scrubbing and waxingof certain floors, which amounted to approximately $60 per3There is evidence that no explanation had been given employees of theexistenceof a time limitation upon the exercise of the challenge procedure.Thus, one employee, Renetta Wiggins, who was laid off on April 26, wasmonth. By contrast, the Respondent stated on the recordthat the June contracting out of additional janitorialservices increased the amount of the contract to approxi-mately $150 per month.E.Discussion and ConclusionsCounsel for the General Counsel contends that theRespondent violated Section 8(a)(1) of the Act in that itthreatened its employees with closure of the- plant,discharge or other reprisals if they engaged in protectedunion activity; that it also questioned employees and,finally, that it attributed the layoff of April 19 to the Unionand the fact that it had won the election.In support of these contentions, it is pointed out thatSupervisors McCleod, Cook, and Gibbard told employeesin the bargaining unit on several occasions that the FeederParts Department would be moved if the Union won theelection. These statements allegedly took place on Novem-ber 6 and 7, immediately before the election on November8.Attention is called to the fact found above that 3 daysbefore the election Gibbard spoke to a group of employeesandtold them that if they voted for the Union they wouldlose their existing benefits and "would have to start outfrom scratch ... Also that McCleod told employeeVessels, on November 7, that if she thought the employeeswere then being "pushed hard" they should wait until theUnion came in and then they "would really be pushed,"and that on November 7, Supervisor Cook told employeeThirkill that if the Union came in'she "would be the firstone out' the door...." In addition, counsel urges thatSupervisorsDeChant,Hardy, and Barnes talked withseveral Spanish speaking employees before the secondelection on April 18, 1974, and that Hardy called theseemployees together' and asked them why they desired tohave the Union and that, if they voted for the Union, theywould be laid off. In addition, on the day of the election,Hardy and Barnes spoke to employee Meza, saying that ifshe favored the Union the employees would lose their jobs.Also, Supervisor Chandler, on April 19, told the unitemployees that they could blame the Union for the layoff.Counsel for the Respondent, in his brief,' argues that thealleged violations of 'Section 8(a)(l)relied on by counselfor the General Counsel "are not sufficiently widespread orserious to warrant 'setting aside a settlement agreementwith which the Company has, otherwise fully complied."With respect to the alleged' unlawful statements attributedto Plant Manager lieChant on April 17, he argues that hisreview of the record "fails to reveal any evidence 'remotelysupporting this al 'egation...:'' And, concerning thealleged threat made Iby Hardy and Barnes to three Spanish-speaking employes, he notes that, inasmuch as theytestified through an interpreter andhad ' translatedDeChant's speeches into Spanish, for the employees'benefit, "their testimony is a translation of what theemployees understood to be the translation of Mr.DeChant's speeches."Thus,he contends that it is"impossible to make any firm judgment as to exactly whatallowed to challenge for a job on May 1. So far as appears, no employeesother than Hall and Fuller were denied the right to challenge. SUNDSTRAND HEAT TRANSFER, INC.553Hardy may have said, especially in what context herremarksmay have been made." 4 Concerning the remarksChandlermadeon the day of the layoffs to a group ofemployees, to the effect-that they could "blame the UAWfor this," counsel refers to DeChant's testimony to theeffect that the Union had struck a concern with a resultthat there was a substantial reduction in Respondent'sbusiness.Counsel acknowledges that the failure of Chan-dler to "amplify on his off-hand remark was unfortunate,"but arguesthat the remark does not warrant a remedialorder, particularly in view of the fact that the Respondentgave eachemployee at the time of layoff a written noticestating thatthe layoff was occasioned by "a lack ofbusiness."Turning next to the allegation concerning Hall andFuller,counselfor the Respondent asserts that the refusalto allow them to "challenge" was proper because, to haveallowed them to "bump," would have "disrupted plantoperationsand efficiency and would have resulted in anunstable work force," for it may well be, as he argues, thattherewould havebeen somedisruption by reason ofsuccessive"bumping" by employees that Hall and/orFuller "bumped." The fact still remains that the Respon-dent'sprocedureallowed bumping within a stated timelimit and thatright had in fact been exercised by otheremployees.Turning next to the alleged unlawful refusal to bargain,counsel for the Respondent points out- that according tothe complaint only three matters were alleged to comewithin the purview of this allegation: (a) The refusal tofurnish the Union with certain information about laid-offemployees, (b) the failure to bargain with the Union overthe effects of the April layoffs,' and (c) unilaterallycontracting out certain janitorial work. It is his contentionthat the effort of the Union to interject other issues "suchas the unilateral natureof the decision to layoff employeesand the bargainingover the plant closure" are not part ofthiscase,for thereasonthat "it is settled Board law thatwhen a complaintalleges a specific way or ways in whichan employer has unlawfully refused to bargain the specificallegationslisted are the only one properly a part of theproceeding."In my view, the Respondent's refusal to consider Halland Fuller for challenge pursuant to their layoff notices ofApril 30, was discriminatorily motivated. Admittedly, theRespondentwas aware of the fact that Hall and Fullerwere adherentsof the Union and thatless senioremployeeswere employed on jobs both of them were qualified toperform. I do not credit the Respondent's explanation thatthey applied toolate to exercisetheir' right tomakechallenges.Nor does the Respondent's explanation that thetime and trainingexpense required to place Hall and Fullerin existing positionscarry weight. No expense would havebeen involvedsince both employees were trained and4 In this connection,he notes that Hardy is no longer employed by theRespondent and that her whereabouts at the time of the hearing werecapable of performing jobs available at that time. Further-more, no supervisor had explained to any employee laid offthat there was a time limit in which the right to challengecould be exercised. As we haveseen, the Respondent waswell aware of the protected activity engaged in by Hall andFuller,which did not meet with its approval. Thus,Foreman Cook told Hall when she was first laid off that hehoped the layoff notice was what she wanted because itwas what she deserved. Earlier, Foreman Mayo told herthathe had been called into DeChant's office andinformed thatHall had passed out literature in thecafeteria and inquired of Mayo "if he could do better withhis employees:..." Previously, reference has been madeto the letter circulated by the Respondent in response tothe outspoken union support Hall gave the day precedingthe April 18 election.When Fuller was given her layoffnotice, Supervisor Barnes said he hoped she did not comeback.Upon all the evidence, I conclude and find that theRespondent, by the foregoing statements and conduct,violated Section 8(a)(1), (3), and (5) of the Act. Suchconduct, occurring in connection with the operations of theRespondent as described above, has a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States and tends to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.III.THE REMEDYIthaving been found that the Respondent engaged inunfair labor practices in violation of Section 8(a)(1), (3),and (5) of the Act, it will be recommended that theRespondent cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct. It will be recommended that the Respondent offerDorothy Fuller and Bennie Ruth Hall immediate and fullreinstatement to their former positions or, if not available,to substantially equivalent positions, without prejudice totheir seniority and other rights and privileges, and makethem whole for any loss of earnings they may have sufferedby reason of the discrimination against them, by paymentto them of a sum of money equal to that which they wouldhave earned from the date of their discharge to the date ofthe offer of reinstatement, consistent with Board policy setforth inF.W.Woolworth Company,90 NLRB 289 (1950),with interest on backpay to be computed in the manner setforth inIsisPlumbing & Heating Co.,138NLRB 716(1962).In addition, it will be recommended that the Respondentupon request, bargain with the Union as the exclusiverepresentative of its employees in the appropriate unitfound above.[Recommended Order omitted from publication.]apparently unknown. In this regard, no evidence was adduced to indicatewhat efforts, if any, had been made to ascertain her whereabouts.